Citation Nr: 1529476	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  06-30 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, claimed as due to radiation exposure and asbestos exposure.

2.  Entitlement to service connection for diabetes mellitus, type 2, claimed as due to radiation exposure and asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1971 to September 1973.  He also had active duty for training purposes (ACDUTRA) from August 15, 1971, to August 28, 1971, prior to active service, and additional ACDUTRA in June 1974 and November 1974 after discharge from active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the Boston, Massachusetts, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran filed to reopen his claim for entitlement to service connection for a respiratory/pulmonary condition in March 2005.  At that time, the Veteran also filed initial claims of entitlement to service connection for diabetes mellitus. These claims were denied in the above-referenced September 2005 rating decision, which the Veteran appealed.

The Veteran presented personal testimony at a Travel Board hearing before a Veterans Law Judge which was conducted at the Boston RO in October 2006.  A transcript of the hearing is associated with the Veteran's claims folder. The Board notes that the Veterans Law Judge who conducted the October 2006 hearing has retired from the Board.  The Veteran declined his right to an additional hearing in April 2010. 

In June 2007, the Board reopened the respiratory/pulmonary disorder claim based on a change in the law as to how claims involving allegations of asbestos exposure are handled.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. denied, 513 U.S. 810 (1994) [when there is an intervening change in the law or regulation creating a new basis for entitlement to benefits, a claim under the liberalizing regulation is a claim separate and distinct from the claim previously and finally denied and may be reviewed on a de novo basis].  Both claims were remanded for additional evidentiary and procedural development.  The requested development was accomplished as requested for both issues on appeal, and in December 2008 the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) which continued to deny both claims.  The case was subsequently returned to the Board.

In March 2009, the Board again remanded the Veteran's claim for additional development.  The Veteran was to be provided with VA examinations in order to obtain etiological opinions regarding the relationship between the Veteran's claimed disability and active service, to include exposure to asbestos and radiation during service.  

In a January 2011 Remand, the Board recognized a February 2009 Informal Hearing Presentation that contended that early stages of sarcoidosis manifested during the Veteran's active service.  Because there was no medical opinion of record that addressed this contention, the Board remanded the issue of service connection for sarcoidosis for an opinion that addressed whether the noted symptoms and complaints during the Veteran's active service represented initial manifestations of sarcoidosis and whether sarcoidosis initially manifested either during active duty or within one year of separation from active duty.  

The Board also remanded the issue of entitlement to service connection for diabetes mellitus, type 2, because the claim was inextricably intertwined with the claim for service connection for sarcoidosis.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his sarcoidosis is likely related to active service.

2.  The Veteran's diabetes mellitus, type 2, is proximately due to or the result of his service-connected sarcoidosis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sarcoidosis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2. The criteria for service connection for diabetes mellitus, type 2, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  In the instant decision, the Board grants the benefit sought.  Therefore any failure to meet these duties is harmless error and need not be discussed further.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

Sarcoidosis

The Veteran contends that his sarcoidosis was caused by his exposure to asbestos while in service.  Alternatively, he argues that his sarcoidosis manifested during active service or within one year of separation from active service.  

Regarding existence of current disability, a review of the record reveals VA treatment records and examinations showing that the Veteran has sarcoidosis.  Thus, the first element of service connection is met.  

Next, in a February 2011 VA examination, the examiner opined that it was not likely that sarcoidosis initially manifested during active duty or within one year of separation from active duty.  As rationale, the examiner cited to the lack of evidence showing a clear diagnosis of sarcoidosis until 1976.  The examiner noted symptoms such as chronic cough and abdominal complaints, during service, some of the symptoms sometimes attributable to sarcoidosis.  However, the examiner concluded that these symptoms appeared to be present prior to active service, and attributing them to sarcoidosis was "not certain at all."  However, in an addendum opinion later that month, the examiner found that it was at least as likely as not that sarcoidosis initially manifested during active duty.  Referring back to the initial report from February 2011, the examiner noted again the respiratory and constitutional symptoms for which the Veteran sought sick call during military service, noting that they appeared to be acute and episodic with diagnoses of acute viral infections and tonsillitis.  The examiner framed the issue as whether early sarcoidosis could have predisposed the Veteran to at least some of these intercurrent infections.  The examiner found that predisposal may be true of some of the instances of the Veteran's viral infections during service, and concluded that it was at least as likely as not that sarcoidosis initially manifested during active duty.  

The Board finds that this is a competent medical opinion that is favorable evidence of a link between the Veteran's sarcoidosis and active service.  The Board notes that since service connection for sarcoidosis is being granted on a theory of entitlement based on symptoms of sarcoidosis manifesting during active service, the claimed theory of sarcoidosis as related to asbestos exposure does not warrant discussion.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for sarcoidosis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Diabetes Mellitus, Type 2

The Veteran has claimed that diabetes mellitus, type 2, had its onset as a result of exposure to asbestos during service.  However, in a December 2009 VA examination, the examiner concluded that the Veteran had been treating his sarcoidosis with prednisone and that his diabetes mellitus was related to prednisone treatment of his sarcoidosis.  He also found that it was less likely than not that there was a relation between diabetes mellitus, type 2, and asbestos exposure during active service.  

The examiner's findings are corroborated by VA treatment notes prior to and during the course of the appeal.  For instance, a January 2001 VA treatment notes discuss the Veteran's diabetes mellitus, type 2, as sarcoidosis steroid-induced.

Therefore, since the competent medical evidence of record demonstrates that the Veteran's diabetes mellitus, type 2, is proximately due to or the result of the treatment for his service-connected sarcoidosis, service connection for diabetes mellitus, type 2, is warranted on a secondary basis.  38 U.S.C.A. § 5107(b).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for sarcoidosis is granted.  

Service connection for diabetes mellitus, type 2, is granted.  







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


